Case 7:19-mj-01171 Document 1 Filed on 05/22/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
. MCALLEN DIVISION

 

 

 

UNITED STATES OF AMERICA United States District Court
v. Souttiern District OF Tx8S CRIMINAL COMPLAINT

Mario Ibarra-Serna

MAY 222019 Case Number: M-19-1171-M

David J. Bradley, Clerk:
IAE YOB: 1958 hemes j

\ Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 20, 2019 in Hidalgo _ County, in

the Southern District of Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and
thereafter was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or
the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the
United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the _
following facts:

Mario Ibarra-Serna was encountered by Border Patrol Agents near Hidalgo, Texas on May 20, 2019. The investigating agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on May 20, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on January 25, 2010 through Del Rio, Texas. Prior to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. On March 2, 2007, the defendant was convicted of 8 USC 1326 and sentenced to forty-five (45) months confinement and two
(2) years supervised release term.

Approved tay plS A S.DiPLAZZA slzzlia P:0dam

 

 

 

 

 

GO; Pai '
Continued on the attached’sheet and made a part of this complaint: [ ves °
Sworn to before me and subscribed in my presence, Signature oro idwhit
May 22, 2019 Nicolas L. Bur: Border Patrol Agent

 

 

 

J. Scott Hacker , U.S. Magistrate Judge of —

Name and Title of Judicial Officer wa f Judicial Officer
